United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DEVISION
GEORGE EDWARD PURDY, §
TDIC No. 2187077 §
§ CIVIL ACTION NO. 3:21-CV-303-S-BN
v. §
§
AMANDA ROSE TALENTINOW, et al. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 4]. An objection was filed by Plaintiff [ECF No. 5]. The District Court
reviewed de novo those portions of the proposed findings, conclusions, and recommendation to
which objections were made, and reviewed the remaining proposed findings, conclusions, and
recommendation for plain error. Finding no error, the Court ACCEPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

The Court likewise DISMISSES Plaintiffs Supplemental Complaint [ECF No. 6]. In the |
Supplemental Complaint, Plaintiff asserts an additional cause of action under 18 U.S.C. § 2251A,
Plaintiff again attempts to state a federal cause of action under a criminal statute that does not
afford Plaintiff civil relief. See 18 U.S.C. § 2255 (proving a civil cause of action only to minor
victims); see also Doe v. Liberatore, 478 F. Supp. 2d 742, 754 (M.D. Pa. 2007) (18 U.S.C. § 2255
“provides child victims of sexual abuse, molestation and exploitation with a federal cause of action
for money damages.”). Accordingly, the Court dismisses Plaintiff's Complaint with prejudice as

frivolous for the reasons stated in the Findings, Conclusions, and Recommendation of the United

 

 
States Magistrate Judge, notwithstanding the additional claim Plaintiff asserts in the Supplemental
Complaint.
SO ORDERED.

SIGNED June 18, 2021.

 

 

UNITED STATES DISTRICT JUDGE

 

 
